Title: To John Adams from John Penn, 24 December 1798
From: Penn, John
To: Adams, John




Sir
Stoke Park near Windsor Decr: 24th: 1798.

Conscious of the sincerity with which I espouse the noble cause, from the conspicuous support of which your Excellency has derived so much glory among all true Englishmen; I mean the cause of national liberty; I do not scruple to presume that the publications which attend this letter may be thought worthy of your acceptance. Taste has been so perverted by the new opinions, that it seemed insufficient to attempt, by a mere political work, to recall those whom they lead astray, to that sobriety of judgement, which is now so much out of vogue. I shall therefore continue to adopt a title in future for my publications which admits all these subjects, & if I am not able to command success, I shall be satisfied with the reflection that it is, nevertheless, possible to deserve it.
I live in the neighbourhood of great statesmen, & I perceive various ranks unite in the opinion, that while much is due to the good sense of America for her present noble & spirited conduct, it is impossible not particularly to notice the masterly exertions of the energetic character who presides over it.
I am one, I confess, whose ruling passion is hatred of national tyranny, & that even where it is exercised by my own country. You will therefore easily interpret any ardour of expression in approbation of a conduct, which proves the consistency of attachment to individual, by attachment to national, liberty—I remain, with great respect, / Your Excellency’s most obedient & / most humble servant

J Penn—